DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "large" and “small” in claim 2 are relative terms which renders the claim indefinite.  The term "large" and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill is not able to determine what is, and what is not considered "large" and “small”.  Correction is required.
Claims 6 and 7 recite the limitation "the parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.


Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  Claim 6, line 3, the phrase “data set, a maximum” should be replaced with –data set, or a maximum--.    Claim 8, line 3, the phrase “or a standard deviation” should be replaced with –and a standard deviation--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Odaira US 2009/0317096 (hereinafter “Odaira”).

a feeding unit (131, FIG. 3 ) configured to convey a recording material and detachably mountable on an apparatus main body that forms an image on the recording material; 
a first detection unit (302) configured to detect the recording material, the first detection unit provided downstream of the feeding unit in a conveyance direction of the recording material; 
a measurement unit (interpreted as part of 302 as 302 “measures a recording sheet conveyance time” or interpreted as CPU 101, refer to para. [0073]) configured to measure a measured time from start of conveyance of the recording material by the feeding unit to detection of the recording material by the detection unit; and 
a first determination unit (CPU 101, para. [0077] to [0079] or [00124]) configured to form a first data set (broadest reasonable interpretation is an initial set of time measurements are taken by measurement unit through experimentation in order to determine “a new component judgement criterion”, para. [0079]) from a plurality of measured times acquired by the measurement unit in a plurality of measurement processes, form a second data set (broadest reasonable interpretation includes measured conveyance times, 1104 in FIG. 11, which is used to compare with the “new component judgement criterion” from the first data set) from a plurality of measured times acquired by the measurement unit in a plurality of measurement processes during a period different from a period during which the first data set is formed, and perform renewal determination for determining whether the feeding unit is replaced with a new if second data set equals to or falls within a range of the first data set, than a new conveying roller exist, if not, than a new conveying roller does not exist) from the first data set to the second data set.
	While, Odaira implicitly teaches forming the first data set through experimentation using the measurement unit, it is also well-known in the art to perform an initial set of measurement (test runs) of each new image forming apparatus using the measurement unit of the each image forming to identify normal conveyance times.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Odaira to use the measurement unit of the image forming apparatus to form the first data set, since it was commonly to perform initial measurements of the conveyance times of the image forming apparatus in order to account for variations in each image forming apparatus and accuracy of attached components to each image forming apparatus.
	Regarding claim 4, wherein the first determination unit (CPU 101) forms the second data set in a case where at least a predetermined number of sheets  of the recording material are fed by the feeding unit after the first data set is formed.
Regarding claim 5, wherein the second data set is a data set defined first after the first data set, or is a data set defined second after the first data set.
	Regarding claim 6, wherein as a parameter characterizing each data set, the first determination unit determines an average of the measured times in the data set, or a maximum of the measured times, or an extent of variations in the measured times.

Allowable Subject Matter
Claims 2, 3, 7, 8 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656